                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CASHMARQ GLOBAL CONSULTANTS,                        Case No. 3:18-cv-04069-WHO
                                         INC.,
                                   8                    Plaintiff,                           ORDER DISMISSING CASE FOR
                                   9                                                         FAILURE TO PROSECUTE
                                                 v.
                                  10                                                         Re: Dkt. Nos. 39, 43
                                         COMMISSIONER OF INTERNAL
                                  11     REVENUE SERVICE,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Cashmarq Global Consultants, Inc. filed this case on July 6, 2018, alleging that

                                  14   the Internal Revenue Service improperly levied funds from its bank account to recover tax

                                  15   liabilities of one of its shareholders. On June 7, 2019, Cashmarq informed its counsel that it was

                                  16   terminating their representation, and later that month counsel filed an unopposed motion to

                                  17   withdraw. At the August 7 hearing on that motion and in an Order to Show Cause the following

                                  18   day, I laid out the following facts: (i) Cashmarq had failed to respond to a document demand

                                  19   dated March 18, 2019, (ii) Cashmarq’s shareholders had failed to respond to subpoenas duces

                                  20   tecum dated May 17, 2019, and (iii) a corporation could not proceed in federal court without

                                  21   counsel. Dkt. Nos. 45, 46. I further ordered that by August 19, a Cashmarq officer file a

                                  22   declaration under penalty of perjury explaining the failure to respond to discovery, who

                                  23   Cashmarq’s lawyer would be, and how it would comply with either the existing case scheduling

                                  24   order or the proposed schedule set forth in the parties’ pending stipulation. I indicated that failure

                                  25   to respond to the Order to Show Cause would result in dismissal with prejudice.

                                  26          On the day that declaration was due, Cashmarq responded that it hoped to retain a lawyer

                                  27   from my old firm, contingent on my agreement not to recuse myself or on the government’s

                                  28   consent. Dkt. No. 48. Because Cashmarq’s proposal raised an obvious conflict that would require
                                   1   my recusal, the following day I issued an Order that expressed my distaste for it and also

                                   2   continued the Order to Show Cause hearing by two weeks to allow Cashmarq to proceed with its

                                   3   backup option. Dkt. No. 49. I ordered that Cashmarq meet its discovery obligations by the time

                                   4   of the hearing or explain when it would do so.

                                   5          No new counsel appeared at the September 4, 2019 hearing on the Order to Show Cause.

                                   6   Its soon-to-be-terminated counsel indicated that Cashmarq had identified someone who was

                                   7   willing to accept the representation, but Cashmarq was still working to secure funds to retain that

                                   8   counsel. Because counsel indicated their understanding that the funds would be available by

                                   9   Friday, September 6, I gave Cashmarq yet another opportunity. I set a case management

                                  10   conference for September 24 and ordered that Cashmarq ensure its new counsel enter an

                                  11   appearance no later than Monday, September 9. See Dkt. No. 50 (“If counsel has not entered an

                                  12   appearance by September 9, 2019 and begun active representation by the next case management
Northern District of California
 United States District Court




                                  13   conference, the case will be dismissed.”).

                                  14          No appearance has been entered; this case remains at a standstill.1 On September 17, 2019,

                                  15   the day the parties’ joint case management statement was due, the United States submitted a status

                                  16   report. Dkt. No. 51. The government indicated that it contacted the attorney Cashmarq intended

                                  17   to retain as of the September 4 hearing and learned that he had not in fact been retained.

                                  18          For nearly five months, Cashmarq has failed to comply with its discovery obligations or

                                  19   otherwise prosecute this case. The fact discovery deadline has passed. Three months have

                                  20   elapsed since Cashmarq indicated that it was terminating its counsel’s representation. No new

                                  21   counsel has appeared despite a series of extensions I have afforded. Of the five factors to consider

                                  22   in determining whether dismissal for failure to prosecute is warranted, see Moneymaker v CoBen,

                                  23   31 F. 3d 1447, 1451 (9th Cir. 1994), the public’s interest in expeditious resolution of litigation and

                                  24
                                       1
                                  25    The most recent update Cashmarq has provided on meeting its long overdue discovery
                                       obligations comes from an August 19 declaration from Cashmarq shareholder David Scott
                                  26   Cacchione. Dkt. No. 48-2. In it he indicates that the shareholders have resolved their previous
                                       disputes and intend to “act in a unified manner with the representation of new counsel,” including
                                  27   by “timely respond[ing] to all future requests for documents and honor[ing] the deadlines
                                       provided.” The fact remains that Cashmarq cannot proceed without counsel. It has had three
                                  28   months to secure funding to retain counsel or to identify counsel who is willing to proceed on a
                                       contingency basis, yet it has failed to do either.
                                                                                          2
                                   1   the court’s need to manage its docket weigh strongly in favor of dismissal. The prejudice to

                                   2   defendant does as well. While dismissal would not dispose of this case on its merits, defendant’s

                                   3   failure to provide discovery has hindered defendant from filing a dispositive motion or otherwise

                                   4   resolving the case on the merits. And given my orders allowing defendant additional time to

                                   5   comply with its obligations but warning it of the sanction that would follow if it failed to do so, I

                                   6   do not think less drastic sanctions are appropriate or would work. For these reasons, this case is

                                   7   DISMISSED with prejudice for failure to prosecute.

                                   8          The motion to withdraw of Moskowitz LLP (Dkt. No. 39) is GRANTED. The stipulation

                                   9   to continue the case schedule (Dkt. No. 43) is TERMINATED AS MOOT.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 18, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     William H. Orrick
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
